DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 04/08/2021, with respect to claims independent claims 1 and 12,  by adding the phrase “generating, in response to detecting an access request from a user equipment within the wide beam signal, a network broadcasting signal over one or more nominal beam signals each covering one of the plurality of cells, and determining, via the one or more nominal beam signal which one of the plurality of cells has the detected access request” overcome the rejection of the claims set forth in the Office Action 12/18/2020. Further, the amendments to the claims overcome the 112 (b) rejections and the claim objections as set forth in the non-Final Office Action. Further, the amendments to the specification overcomes the objection to the specification. Accordingly, all the rejections and objections set forth in the office action dated 12/18/2020 has been withdrawn.  		
Allowable Subject Matter
Claims 1-27 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Ravishankar (US 2020/0100291) teaches the concepts of communicating with standard compliant user equipment (UE) via a satellite having a field of view (FIG. 3 and 4. Fig. 5A and its descriptions, particularly, Par. 57, lines 27-31, Par. 35, “message flow for a first approach for Control Plane NB-IoT data transmission via a satellite”), the base station performs a processing device and sends “RACH and RRC setup messaging”, “RRC Narrow-Band” signals. Further, the base station in figure 5A and 5B communicates with the satellite receiving RACH and transmitting RACH response and RRC connection Request and RRC connection setup. Further the Base staion generating a network access signal covering one of the plurality' of cells (Par. 63, lines 30-36)., detecting an access request from a user equipment (FIG. 5A, “NAS message”, “NAS security applied). 
Another prior art,  Eidenschink (US 2008/0311844) discloses generating a network access signal over a wide beam signal covering a plurality of cells in the field of view (FIG. 1D, 3A, 7 and 8, Par. 3).
While the prior art teaches the fundamental features of satellite communications, the prior art does not disclose or fairly suggest that: "generating, in response to detecting an access request from a user equipment within the wide beam signal, a network broadcasting signal over one or more nominal beam signals each covering one of the plurality of cells, and determining, via the one or more nominal beam signal which one of the plurality of cells has the detected access request”, along with other limitations of the independent claims 1 and 12.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644